

Exhibit 10.4
PERFORMANCE AWARD
AGREEMENT




STAG INDUSTRIAL, INC.
2011 EQUITY INCENTIVE PLAN


GRANTEE:                     


TARGET AMOUNT:                


MAXIMUM AMOUNT:            






This Performance Award Agreement (the “Agreement”), effective as of
_____________, 2016 (the “Grant Date”), sets forth the terms under which
_____________ (the “Grantee”) is granted an Award in the target amount (the
“Target Amount”) of _____________ Performance Award Share Units (each, an “Award
Share,” and collectively, the “Award Shares”) that, upon satisfaction of the
performance conditions set forth in Sections 3 and/or 6 below would, to the
extent earned, be converted into shares of Common Stock of STAG Industrial,
Inc., a Maryland corporation (the “Company”) (the “Restricted Shares”). As
described below, the actual number of Award Shares earned and settled as
Restricted Shares is notionally based on the Target Amount of Award Shares and
may increase or decrease depending upon the satisfaction of certain performance
criteria, with a maximum of _____________ Award Shares (the “Maximum Amount”)
available under this Agreement. This Agreement is an Award issued pursuant to
the STAG Industrial, Inc. 2011 Equity Incentive Plan, as amended and as in
effect from time to time (the “Plan”) and subject to the terms and conditions
described below. In addition, this Agreement constitutes an Award of additional
Award Shares based on the amount of dividends (such amounts being referred to as
“Deemed Dividends”) that would have been paid on earned Award Shares prior to
their settlement. All of the provisions of the Plan are expressly incorporated
into this Agreement. This Agreement represents the Company’s commitment to issue
the Restricted Shares at a future date, subject to the terms of this Agreement
and the Plan. If these terms are not satisfied, or the minimum performance
criteria are not satisfied, then no Restricted Shares shall be issued.
1.Terminology. Unless elsewhere defined in this Agreement, capitalized words
used herein are defined in Section 26 of this Agreement or in the Plan.
2.Status of Underlying Shares; Restrictions. No Restricted Shares shall be
issued or outstanding until the number of Award Shares earned pursuant to
Section 3 and/or Section 6, if any, are determined and settled. Thereafter,
awarded Restricted Shares shall be validly issued, fully paid, and
non-assessable but forfeitable and non-transferable by the Grantee until such
shares of Common Stock become vested pursuant to Section 5. After Award Shares,
if any, are earned and determined pursuant to Section 3 and/or Section 6, the
transfer agent for the Company shall be instructed (i) to issue any certificates
representing Restricted Shares with appropriate legends related to restrictions
under the Securities Act or applicable state securities laws (including a legend
referenced in Section 10(b)) or related to the Company’s status as a real estate
investment trust for federal income tax purposes or the ownership or transfer
restrictions contained in the Company’s charter, and (ii) not to process any
transfers of such Restricted Shares unless, and only to the




--------------------------------------------------------------------------------




extent that, it has been notified by the Company that some or all of such
Restricted Shares have become vested and are no longer subject to forfeiture. As
provided in Section 3(g) and Section 6(c) below, in order for an Award to be
earned and settled in shares of Restricted Shares, the Grantee must be
continuously providing Services to the Company or its Affiliates from the Date
of Grant through and including the earliest to occur of (i) December 31, 2018,
(ii) the date of a Change in Control, and (iii) the date of an Involuntary
Termination.
3.
Performance Award.

(a)The number of Award Shares actually earned pursuant to this Award will be
determined pursuant to this Section 3, subject to further vesting with respect
to one-half the Restricted Shares issued in settlement of the Award Shares
pursuant to Section 5 below. Once the number of Award Shares is determined, an
additional number of Award Shares will be determined based on the amount of
Deemed Dividends (as described in Section 8).
(b)The total number of Award Shares that will be earned pursuant to this Section
3 will equal the sum of the number of such Award Shares earned pursuant to
Sections 3(c), (d) and (e) below and will be determined and settled as
Restricted Shares on or after January 1, 2019, and no later than January 31,
2019. In each case, the determination will depend on the Total Stockholder
Return of the Company, as compared to the applicable benchmark. In addition, as
provided in Section 3(e), certain determinations pursuant to Section 3(e)
require a minimum 25% Total Stockholder Return of the Company. The Target Amount
is nominally allocated 25% to Section 3(c), 25% to Section 3(d) and 50% to
Section 3(e). The number of Award Shares determined by Sections 3(c) and (d)
will range from 0% to 200% of the Target Amount allocated to such section. The
number of Award Shares determined by Section 3(e) will range from 0% to 300% of
the Target Amount allocated to Section 3(e).
(c)Up to 20% of the Maximum Amount of Award Shares that may be earned under this
Section 3 will be based on the Target Amount and the Total Stockholder Return of
the Company compared to the Total Stockholder Return of the companies comprising
the Industry Peer Group for the Measuring Period, as set forth in the table
below. More specifically, the number of Award Shares determined under this
Section 3(c) is calculated as the product of (i) the applicable percent earned
determined using the table below; and (ii) _____________ Award Shares (a number
of shares equal to 25% of the Target Amount). In no event may more than
_____________ Award Shares (calculated as 200% of 25% of the Target Amount) be
earned pursuant to this Section 3(c).
Company’s Percentile Ranking within the Industry Peer Group Based on Total
Stockholder Return:
Below 30th Percentile
30th Percentile
50th Percentile
75th Percentile or Above
Percent Earned (of 25% of the Target Amount):
0%
50%
100%
200%

In the event that the Company’s Total Stockholder Return is in between (i) the
30th Percentile and the 50th Percentile or (ii) between the 50th Percentile and
the 75th Percentile, then the percent earned shall be calculated by linear
interpolation to the nearest 1/100th of a percent using the nearest lower and
nearest higher percent earned figures set forth in the table above.




--------------------------------------------------------------------------------




(d) Up to 20% of the Maximum Amount of Award Shares that may be earned under
this Section 3 will be based on the Target Amount and the Total Stockholder
Return of the Company compared to the Total Stockholder Return of the companies
comprising the Compensation Peer Group for the Measuring Period, as set forth in
the table below. More specifically, the number of Award Shares determined under
this Section 3(d) is calculated as the product of (i) the applicable percent
earned determined using the table below; and (ii) _____________ Award Shares (a
number of shares equal to 25% of the Target Amount). In no event may more than
_____________ Award Shares (calculated as 200% of 25% of the Target Amount) be
earned pursuant to this Section 3(d).
Company’s Percentile Ranking within the Compensation Peer Group Based on Total
Stockholder Return:
Below 30th Percentile
30th Percentile
50th Percentile
75th Percentile or Above
Percent Earned (of 25% of the Target Amount):
0%
50%
100%
200%

In the event that the Company’s Total Return is in between (i) the 30th
Percentile and the 50th Percentile or (ii) between the 50th Percentile and the
75th Percentile, then the percent earned shall be calculated by linear
interpolation to the nearest 1/100th of a percent using the nearest lower and
nearest higher percent earned figures set forth in the table above.
(e)Up to 60% of the Maximum Amount of Award Shares that may be earned under this
Section 3 will be based on the Target Amount and the Total Stockholder Return of
the Company compared to the Total Stockholder Return of the companies comprising
the Index Return Group for the Measuring Period, as set forth in the table
below. More specifically, the number of Award Shares determined under this
Section 3(e) is calculated as the product of (i) the applicable percent earned
determined using the table below; and (ii) _____________ Award Shares (a number
of shares equal to 50% of the Target Amount), except that the percent earned may
not exceed 100% unless the Company’s Total Stockholder Return exceeds 25%. In no
event may more than _____________ Award Shares (calculated as 300% of 50% of the
Target Amount) be earned pursuant to this Section 3(e).
Company’s Percentile Ranking within the Index Return Group Based on Total
Stockholder Return:
Below 30th Percentile
30th Percentile
50th Percentile
75th Percentile or Above
95th Percentile or Above
Percent Earned (of 50% of the Target Amount):
0%
50%
100%
(awards above 100% require a minimum 25% Total Stockholder Return of the
Company)
200%
300%







--------------------------------------------------------------------------------




In the event that the Company’s Total Return is in between (i) the 30th
Percentile and the 50th Percentile or (ii) between the 50th Percentile and the
75th Percentile or (iii) between the 75th Percentile and the 95th Percentile,
then the percent earned shall be calculated by linear interpolation to the
nearest 1/100th of a percent using the nearest lower and nearest higher percent
earned figures set forth in the table above.
(f)The Company’s percentile ranking will be calculated using a normal
distribution, or “z” score, unless otherwise determined by the Administrator.
(g)Without limiting the effect of Section 6, the Grantee must be providing
Services to the Company or its Affiliates from the Grant Date through December
31, 2018, for earned Award Shares to be determined and settled pursuant to this
Section 3 (it being understood and agreed that, subject to Sections 5 and 6, a
Grantee need not be providing Services after December 31, 2018, for earned Award
Shares to be determined and settled pursuant to this Section 3).
4.
Special Provisions Related to Spin-Offs.

(a)Notwithstanding anything to the contrary in this Agreement, if during the
Measuring Period any member of the Industry Peer Group, the Compensation Peer
Group or the Index Peer Group (in each case, the “Parent”) effects a spin off or
similar transaction whereby the Parent distributes a business, in full or in
part, to its stockholders through a dividend on a pro rata basis of shares in an
existing or newly-formed subsidiary of the Parent (“Spinco”), then Total
Stockholder Return for the Parent will be calculated as if a Parent stockholder
retained the Spinco shares throughout the Measuring Period. Accordingly, in the
case of a spin off or similar transaction during (and not before) the Measuring
Period, Total Stockholder Return for the Parent will mean the Total Stockholder
Return for the Measuring Period for the Parent common equity and the Spinco
common equity received by a Parent stockholder, including the increase or
decrease in the market price of the Parent common equity and the received Spinco
common equity, plus dividends declared on the Parent common equity and the
received Spinco common equity and assuming such dividends are reinvested in
Parent common equity and Spinco common equity, respectively. None of the
Industry Peer Group, the Compensation Peer Group or the Index Peer Group will
change solely as a result of a spin off or similar transaction.
(b)If stockholders of the Parent are offered the opportunity to exchange their
shares of Spinco for cash or to receive cash instead of Spinco shares, Total
Stockholder Return for the Parent will be calculated as if a Parent stockholder
did not exchange the Spinco shares for cash and did not elect to receive cash
instead of Spinco shares.
5.
Vesting Provisions.

(a)The Restricted Shares issued in settlement of earned Award Shares pursuant to
Section 3 above will be cumulatively vested and transferable to the extent of
one-half of such Restricted Shares immediately upon issuance. The remaining
one-half of such Restricted Shares will become cumulatively vested and
transferable on the earlier of (i) December 31, 2019, (ii) a Change in Control
or (iii) an Involuntary Termination, so long as the Grantee’s Service with the
Company or its Affiliates is continuous from the Grant Date through December 31,
2019, the Change in Control or the Involuntary Termination, as applicable.
Restricted Shares issued in settlement of Award Shares attributable to Deemed
Dividends pursuant to Section 8 will be cumulatively vested and transferable
immediately upon issuance.




--------------------------------------------------------------------------------




(b)If Grantee’s Service ceases for any reason, except as otherwise specified in
this Section 5 and/or Section 6, all outstanding Restricted Shares that are not
then vested and nonforfeitable will be immediately forfeited by Grantee and
transferred to the Company upon such cessation for no consideration and all
rights to Award Shares and/or Restricted Shares, shall thereupon be forfeited.
6.
Special Earning and Vesting Provisions.

(a)Upon the occurrence of a Change in Control, then, (i) notwithstanding Section
3(b), the total number of Award Shares that are earned pursuant to Section 3
will be determined without pro ration as of (i.e., the Measuring Period will end
and performance will be measured as of) the date of such Change in Control,
provided that, the Measuring Period shall be deemed to have ended at market
close of the New York Stock Exchange on the date of the Change in Control for
purposes of Sections 3(c), (d) and (e) and the shares will be settled as soon as
practicable following the Change in Control, but in any event, no later than
January 31 of the calendar year after the calendar year in which the Change in
Control occurs, and (ii) notwithstanding Section 5(a), all such Award Shares
determined upon such Change in Control in the Company shall be settled as fully
vested and transferable shares of Common Stock (or such other Security or
Property into which shares of Common Stock were exchanged for in the Change in
Control). In addition all Restricted Shares previously issued in settlement of
Award Shares shall become fully vested and transferrable effective immediately
prior to the closing of the Change in Control. The Target Amount (including
products of the Target Amount in Section 3) will not be reduced pro rata
pursuant to this Section 6(a). Once the number of Award Shares is determined, an
additional number of Award Shares will be determined based on the amount of
Deemed Dividends (as described in Section 8).
(b)Upon the occurrence of an Involuntary Termination, then, (i) notwithstanding
Section 3(b), the total number of shares to be earned pursuant to Section 3 will
be determined on a pro rata basis as of (i.e., the Measuring Period will end and
performance will be measured as of) the date of such termination, provided that:
the Measuring Period shall be deemed to have ended at market close of the New
York Stock Exchange on the date of the Involuntary Termination for purposes of
Sections 3(c), (d) and (e) and the Awarded Shares will be settled no later than
January 31 of the year after the year in which the Involuntary Termination
occurs, and (ii) notwithstanding Section 5(a), all such Awarded Shares so
determined and settled upon such Involuntary Termination (or the Awarded Shares
previously settled as Restricted Shares because such date is after the Measuring
Period) shall become fully vested and transferable. Once the number of Award
Shares is determined, an additional number of Award Shares will be determined
based on the amount of Deemed Dividends (as described in Section 8). In the case
of an early determination of the Award Shares pursuant to this Section 6(b), the
Target Amount (and, therefore, the products of the Target Amount in Section 3)
will be reduced pro rata based on the number of days elapsed in the Measuring
Period, but the 25% Total Stockholder Return threshold in Section 3(e) for a
percent earned in excess of 100% will not be reduced.
(c)The Grantee must be providing Services from the Date of Grant through the
earlier of (i) a Change in Control and (ii) an Involuntary Termination for
earned Award Shares to be determined and settled pursuant to this Section 6 (it
being understood and agreed that a Grantee need not be providing Services after
the earlier of the two events for earned Award Shares to be determined and
settled pursuant to this Section 6).
(d)The Grantee agrees that the provisions of this Section 6 supersede and
replace any provision in the Employment Agreement providing for or contemplating
immediate vesting of Awards or equity awards.




--------------------------------------------------------------------------------




7.Vesting and Forfeiture Examples.
(a)As a first example, if the Grantee’s Service ceases after December 31, 2018,
whether or not the cessation constitutes an Involuntary Termination, the Grantee
will be entitled to receive one-half of the Restricted Shares issued in
settlement of the Award Shares earned pursuant to Section 3, as well as all of
the Restricted Shares issued in settlement of additional Award Shares
attributable to Deemed Dividends pursuant to Section 8 (which Restricted Shares
will be cumulatively vested and transferable). If the cessation date is also
before December 31, 2019, and the cessation does not constitute an Involuntary
Termination, the remaining one-half of the Restricted Shares will be immediately
forfeited by the Grantee. If, on the other hand, the cessation constitutes an
Involuntary Termination, the remaining one-half of the Restricted Shares will be
fully vested and transferable. This example is intended to be consistent with
the Employment Agreement, which contemplates immediate vesting of outstanding
Restricted Shares in the case of termination of employment, during the term of
the Employment Agreement, by the Company without Cause or by the Grantee for
Good Reason.
(b)As a second example, if a Change in Control occurs before December 31, 2018,
and Grantee’s Service has not ceased at the time of the Change in Control, the
number of Award Shares will be determined (including Award Shares based on the
amount of Deemed Dividends), without pro ration, pursuant to Section 6 and
settled as fully vested and transferable shares of Common Stock (or such other
Security or Property into which shares of Common Stock were exchanged for in the
Change in Control).
(c)As a third example, if the Grantee’s Service ceases before December 31, 2018,
and the cessation constitutes an Involuntary Termination, the number of Award
Shares will be determined (including Award Shares based on the amount of Deemed
Dividends), subject to pro ration based on the number of days elapsed in the
Measuring Period, pursuant to Section 6 and settled as fully vested and
transferable shares of Common Stock, notwithstanding any provision to the
contrary in the Employment Agreement that may contemplate full or any other
vesting other than the pro rata vesting provided in Section 6.
(d)As a fourth example, if the Grantee’s Service ceases before December 31,
2018, and the cessation does not constitute an Involuntary Termination, then
this Award shall terminate and no Award Shares will be earned, determined or
settled.
8.Dividends and Voting. The Grantee shall not be entitled to receive dividends
on Award Shares underlying this Agreement or vote such Award Shares, or to
receive notice as a stockholder or to have any rights whatsoever as a
stockholder of the Company in respect of such Award Shares, until such Award
Shares are settled as Restricted Shares and/or Common Stock pursuant to Section
3 and/or Section 6. Upon the settlement of Award Shares into Restricted Shares
pursuant to Section 3 and/or Section 6 (including before vesting occurs pursuant
to Section 5), the amount of the Deemed Dividends on such Award Shares shall be
determined. The Deemed Dividends shall be converted into Award Shares equal to
the number of shares of Common Stock that would have resulted had the cash
dividends payable with respect to the Common Stock underlying the Award Shares
been reinvested in Common Stock taking into account the following assumptions:
(i) that the Grantee had received the number of shares of Common Stock
underlying the Award Shares on the Grant Date; and (ii) all of the dividends
that would have been paid on such shares of Common Stock had they been issued on
the Grant Date during the period from the Grant Date to the date of settlement
determined pursuant to Sections 3 and/or 6 were reinvested in Common Stock on
the dividend payment date, utilizing the closing price on the New York Stock
Exchange (or such other exchange which is the primary




--------------------------------------------------------------------------------




exchange for the shares of Common Stock) on each date that dividends were paid.
These additional Award Shares attributable to the Deemed Dividends shall be
settled as fully vested and nonforfeitable Restricted Shares concurrently with
the settlement of the initial Award Shares pursuant to Section 3 and/or Section
6. Notwithstanding the foregoing, the Company, in the discretion of the
Administrator, may elect to pay out Deemed Dividends in cash on the settlement
date. After Awards Shares are settled as Restricted Shares, the Grantee will be
entitled to vote such Restricted Shares, and the Company shall pay the Grantee
any cash dividends that are declared and paid on such Restricted Shares,
regardless of whether such Restricted Shares have become vested pursuant to
Section 5 on the record date for such dividends.
9.Issuance of Other Securities in lieu of Common Stock.  In lieu of shares of
Common Stock, the Administrator, may, with the consent of the Grantee, settle
some or all of the award in LTIP Units or other securities of the Company or any
of its Affiliates, that are valued in whole or in part by reference to, or are
otherwise calculated by reference to or based on, shares of Common Stock (“Other
Share-Based Securities”); provided, however, that the Administrator determines,
in good faith, that the aggregate value of such Other Share-Based Securities is
equivalent to the value of the Award Shares earned by the Grantee pursuant to
Sections 3, 6 and/or 8.
10.
Restrictions on Transfer.

(a)Award Shares may not be sold, assigned, transferred, pledged, hypothecated or
disposed of in any way (whether by operation of law or otherwise), except by
will or the laws of descent and distribution, and shall not be subject to
execution, attachment or similar process. Until an Award Share that has been
settled as a Restricted Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(b)Grantee hereby represents and warrants to the Company as follows:
(i)
Grantee understands that the Company may, in its discretion, impose restrictions
on the sale, pledge, or other transfer of Restricted Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Company, such restrictions are necessary or desirable to comply with the
Securities Act, the securities laws of any State or any other law.

(ii)
Grantee is aware that Grantee’s investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss.

(c)Any attempt to dispose of any such Award Shares or Restricted Shares in
contravention of the restrictions set forth in Section 10(a) or that the Company
imposes pursuant to Section 10(b) shall be null and void and without effect. The
Company shall not be required to (i) transfer on its books any Award Shares or
Restricted Shares that have been sold or transferred in contravention of this
Agreement or (ii) treat as the owner of Award Shares or Restricted Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares or Restricted Shares have been transferred in contravention of
this Agreement.




--------------------------------------------------------------------------------




11.Stock Certificates. After Award Shares are earned and settled pursuant to
Section 3 and/or Section 6, Grantee will be reflected as the owner of record of
the Restricted Shares as of the Grant Date on the Company’s books. The Company
or an escrow agent appointed by the Administrator will hold in escrow the share
certificates for safekeeping, or the Company may otherwise retain the Restricted
Shares in uncertificated book entry form, until the Restricted Shares become
vested and nonforfeitable and until they may be transferred freely without
restriction under this Agreement. Until the Restricted Shares become vested and
nonforfeitable, any share certificates representing such shares will include a
legend to the effect that Grantee may not sell, assign, transfer, pledge, or
hypothecate the Restricted Shares. As soon as practicable after vesting of the
Restricted Shares, the Company will deliver a share certificate to Grantee, or
deliver shares electronically or in certificate form to Grantee’s designated
broker on Grantee’s behalf, for such vested Restricted Shares. Upon the request
of the Administrator, Grantee shall deliver to the Company a stock power,
endorsed in blank, with respect to any Restricted Shares that have been
forfeited pursuant to this Agreement.
12.Tax Election and Tax Withholding.
(a)Grantee hereby agrees to make adequate provision for foreign, federal, state
and local taxes required by law to be withheld, if any, which arise in
connection with the grant, settlement, or vesting of any Award Shares or
Restricted Shares. The Company shall have the right to deduct from any
compensation or any other payment of any kind due Grantee (including withholding
the issuance or delivery of shares of Common Stock or redeeming Restricted
Shares) the amount of any federal, state, local or foreign taxes required by law
to be withheld as a result of the grant, settlement, or vesting of Award Shares
or Restricted Shares in whole or in part; provided, however, that the value of
the shares of Common Stock withheld or redeemed may not exceed the maximum
allowable under U.S. generally accepted accounting principles to maintain
equity-based accounting for the Company. In lieu of such deduction, the Company
may require Grantee to make a cash payment to the Company equal to the amount
required to be withheld. If Grantee does not make such payment when requested,
the Company may refuse to issue any Common Stock certificate under this
Agreement until arrangements satisfactory to the Administrator for such payment
have been made.
13.Section 409A. If any compensation provided by this Agreement may result in
the application of Section 409A of the Internal Revenue Code (“Section 409A”),
the Company shall, in consultation with the Grantee, modify this Agreement with
respect to such Grantee solely in the least restrictive manner necessary in
order to, where applicable, (a) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A, or (b) comply
with the provisions of Section 409A, other applicable provision(s) of the
Internal Revenue Code and/or any rules, regulations or other regulatory guidance
issued under such statutory provisions and to make such modifications, in each
case, without any diminution in the value of the benefits granted under this
Agreement to such Grantee.
14.
Adjustments for Corporate Transactions and Other Events.

(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Administrator, be
adjusted to reflect such event in a manner designed to preserve the economic
substance of this Agreement. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares. Adjustments under this Section




--------------------------------------------------------------------------------




14 will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.
(b)    Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by Grantee in exchange for, or by virtue of Grantee’s ownership of, the
Award Shares and/or Restricted Shares, to the same extent as the Award Shares
and/or Restricted Shares with respect to which such additional and/or substitute
securities are distributed, whether as a result of any spin-off, stock split-up,
stock dividend, stock distribution, other reclassification of the Common Stock
of the Company, or similar event, except as otherwise determined by the
Administrator. If Common Stock underlying the Award Shares is converted into or
exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the original Common Stock underlying the Award Shares.
15.Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter Grantee’s at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and Grantee, or as a
contractual right of Grantee to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge Grantee at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares and/or Restricted Shares or any other adverse effect on Grantee’s
interests under the Plan.
16.The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.
17.Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to Grantee at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.
18.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Award Shares granted hereunder or the Restricted
Shares issued upon settlement of the Award Shares. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.
19.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the Award
Shares and/or Restricted Shares as determined in the discretion of




--------------------------------------------------------------------------------




the Administrator, except as provided in the Plan or in a written document
signed by each of the parties hereto.
20.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, (i) the Plan, if not silent on the
matter, shall govern or (ii) if the Plan is silent on the matter, the
Administrator shall have the power to interpret or determine the application of
the provisions of this Agreement, in a manner designed to preserve the economic
substance of this Agreement and based on the facts known to the Administrator. A
copy of the Plan is provided to Grantee with this Agreement.
21.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the Commonwealth of Massachusetts, without regard to its
provisions concerning the applicability of laws of other jurisdictions. Any suit
with respect hereto will be brought in the federal or state courts in Suffolk
County, Massachusetts, and Grantee hereby agrees and submits to the personal
jurisdiction and venue thereof.
22.Securities Laws Compliance.  Common Stock or Other Share-Based Securities
shall not be issued pursuant to the exercise or settlement of any award granted
hereunder unless the settlement of such award and the issuance and delivery of
such Common Stock or Other Share-Based Securities pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act and the requirements of any stock exchange upon
which the Common Stock may then be listed.
23.Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
24.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
25.Electronic Delivery of Documents. By signing this Agreement, Grantee
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Plan, the Award Shares, and Restricted Shares and any reports of
the Company provided generally to the Company’s stockholders; (ii) acknowledges
that he or she may receive from the Company a paper copy of any documents
delivered electronically at no cost to Grantee by contacting the Company by
telephone or in writing; (iii) further acknowledges that Grantee may revoke his
or her consent to the electronic delivery of documents at any time by notifying
the Company of such revoked consent by telephone, postal service or electronic
mail; and (iv) further acknowledges that Grantee understands that he or she is
not required to consent to electronic delivery of documents.
26.Certain Definitions.
(a)“Cause” means the occurrence of any of the following: (i) Grantee’s
indictment for, formal admission to (including a plea of guilty or nolo
contendere to), or conviction of: a felony, a crime of moral turpitude, fraud
and dishonesty, breach of trust or unethical business conduct, or any crime
involving




--------------------------------------------------------------------------------




the Company, (ii) gross negligence or willful misconduct by Grantee in the
performance of Grantee’s duties which has materially damaged the Company’s
financial position or reputation; (iii) willful or knowing unauthorized
dissemination with the intent to cause harm by Grantee of Confidential Employer
Information (as defined in the Employment Agreement); (iv) repeated failure by
Grantee to perform Grantee’s duties that are reasonably and in good faith
requested in writing by the Board or the member of the Board authorized by it
or, if the Grantee reports to an executive officer of the Company, such
executive officer  (the “Delegator”), and which are not substantially cured by
Grantee within 30 days following receipt by Grantee of such written request;
(v) failure of Grantee to perform any lawful and reasonable directive of the
Delegator communicated to Grantee in the form of a written request from the
Delegator, which is consistent with the acquisition, disposition, development,
redevelopment, ownership, operation, management or financing of single tenant
industrial properties in the United States, and which failure Grantee does not
begin to cure within 10 days following receipt by Grantee of such written
request or Grantee has not substantially cured within 45 days following receipt
by Grantee of such written request, or (vi) material breach of the Employment
Agreement by Grantee which breach has been communicated to Grantee in the form
of a written notice from a Delegator, which material breach Grantee does not
begin to cure within 10 days following receipt by Grantee of such written notice
or Grantee has not substantially cured within 45 days following receipt by
Grantee of such written notice.
(b)“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock (or other applicable common
equity, in the case of companies other than the Company) for the 20 trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date).  Notwithstanding the
foregoing, if the date on which the Common Stock Price is determined is the date
of the consummation of a Change in Control, then the Common Stock Price shall be
the Fair Market Value of one share of Common Stock on such date.
(c)“Company” means STAG Industrial, Inc. and its Affiliates, except where the
context otherwise requires. For purposes of determining whether a Change in
Control (as defined in the Plan) has occurred, Company shall mean only STAG
Industrial, Inc.
(d)“Compensation Peer Group” means a group consisting of the Company and each of
the following constituent companies: (i) CoreSite Realty Corporation, (ii) DCT
Industrial Trust Inc., (iii) EastGroup Properties, Inc., (iv) Education Realty
Trust, Inc., (v) FelCor Lodging Trust Incorporated, (vi) First Industrial Realty
Trust, Inc., (vii) Hersha Hospitality Trust, (viii) Lexington Realty Trust, (ix)
Parkway Properties, Inc., (x) Pennsylvania Real Estate Investment Trust, (xi)
Physicians Realty Trust, (xii) PS Business Parks, Inc., (xiii) QTS Realty Trust,
Inc., (xiv) Ramco-Gershenson Properties Trust, and (xv) Ryman Hospitality
Properties, Inc. In the event that a constituent company shall cease to exist as
a Reporting REIT during the Measuring Period, it shall thereupon no longer be
part of the Compensation Peer Group, effective retroactively to the date of the
commencement of the Measuring Period.
(e)“Disability” means the occurrence of a medically determinable physical or
mental impairment of Grantee that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and which
either (i) renders Grantee unable to engage in any substantial gainful activity,
with or without leave accommodation, for a period of not less than three months;
or (ii) results in Grantee receiving income replacement benefits for a period of
not less than three months under any policy of long-term disability insurance
that may be maintained by the Company for the benefit of its employees.




--------------------------------------------------------------------------------




(f)“Employment Agreement” means that certain [Amended and Restated] Executive
Employment Agreement, effective as of _____________, between the Company, STAG
Industrial Operating Partnership, L.P., a Delaware limited partnership, and the
Grantee, as it may be amended from time to time.
(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)“Fair Market Value” has the meaning given to that term in Section 2(h) of the
Plan.
(i)“Good Reason” means the occurrence of any of the following: (i) a material
breach of the Employment Agreement by the Company which is not cured by Company
within 30 days following Company’s receipt of written notice by Grantee to the
Company describing such alleged breach; (ii) Grantee’s Base Salary (as defined
in the Employment Agreement) is materially reduced by the Company; (iii) a
material reduction in Grantee’s title, duties and/or responsibilities, or the
assignment to Grantee of any duties materially inconsistent with Grantee’s
position; or (iv) a material change in the Company headquarters’ geographic
location; provided, however, none of the occurrences described in (i) through
(iv) hereof shall constitute Good Reason unless within 90 days of any such
occurrence Grantee provides a Notice of Termination (as defined in the
Employment Agreement) effective no more than 31 days after receipt by the
Company and specifying the occurrence.
(j)“Index Return Group” means a group consisting of the Company and each of the
constituent companies of the MSCI US REIT Index or, in the event such index is
discontinued or its methodology significantly changed, a comparable index
selected by the Administrator in good faith. In the event that a company shall
cease to exist as a constituent of the MSCI US REIT Index (or replacement index)
during the Measuring Period, it shall thereupon no longer be part of the Index
Peer Group, effective retroactively to the date of the commencement of the
Measuring Period.
(k)“Industry Peer Group” means a group consisting of the Company and each of the
following constituent companies: (i) DCT Industrial Trust Inc., (ii) Duke Realty
Corporation, (iii) EastGroup Properties, Inc., (iv) First Industrial Realty
Trust, Inc., (v) Gramercy Property Trust Inc., (vi) Lexington Realty Trust,
(vii) Liberty Property Trust, (viii) Monmouth Real Estate Investment Corp., (ix)
PS Business Parks, Inc., (x) STORE Capital Corporation and (xi) Terreno Realty
Corporation. In the event that a constituent company shall cease to exist as a
Reporting Peer REIT during the Measuring Period, it shall thereupon no longer be
part of the Industry Peer Group, effective retroactively to the date of the
commencement of the Measuring Period.
(l)“Involuntary Termination” means cessation of the Grantee’s Service with the
Company or its Affiliates by reason of the Grantee’s death, termination by the
Grantee or the Company or its Affiliates due to the Grantee’s Disability,
termination by the Company or its Affiliates without Cause or termination by the
Grantee for Good Reason.
(m)“LTIP Units” has the meaning ascribed to it in the Plan.
(n)“Measuring Period” means a three-year period beginning at market close of the
New York Stock Exchange on December 31, 2015, and ending with market close of
the New York Stock Exchange on December 31, 2018, subject to reduction as
provided in Section 6.
(o)“Reporting Peer REIT” means a company that predominantly owns industrial
and/or net leased properties and is qualified as a real estate investment trust
for purposes of federal income




--------------------------------------------------------------------------------




taxation, that is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and that has shares of common equity listed on a securities
exchange registered as a national securities exchange pursuant to Section 6 of
the Exchange Act.
(p)“Reporting REIT” means a company that is qualified as a real estate
investment trust for purposes of federal income taxation, that is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and that has
shares of common equity listed on a securities exchange registered as a national
securities exchange pursuant to Section 6 of the Exchange Act.
(q)“Securities Act” means the Securities Act of 1933, as amended.
(r)“Service” means the Grantee’s employment or other service relationship with
the Company and its Affiliates. Grantee’s Service will be considered to have
ceased with the Company and its Affiliates if, immediately after a sale, merger
or other corporate transaction, the trade, business or entity with which Grantee
is employed or otherwise has a service relationship is not STAG Industrial, Inc.
or an Affiliate of STAG Industrial, Inc. “Services” has the correlative meaning.
(s)“Total Stockholder Return” means, with respect to a company (whether the
Company or another company in the Industry Peer Group, the Compensation Peer
Group or the Index Return Group), the cumulative return, expressed as a
percentage, that would have been realized by a stockholder who (a) bought one
share of the applicable common equity at market close on December 31, 2015 (the
beginning of the Measuring Period), for the Common Stock Price, (b) reinvested
each dividend and other distribution declared during the Measuring Period with
respect to such share of common equity (and any other shares previously received
upon reinvestment of dividends or other distributions) in additional shares of
common equity at the Fair Market Value on the payment date for such dividend or
other distribution, and (c) sold such shares of common equity at market close on
December 31, 2018, subject to reduction as provided in Section 6 (the end of the
Measuring Period), for the Common Stock Price on such date.  Pursuant to Section
14, appropriate adjustments to the Total Stockholder Return shall be made to
take into account all stock dividends, stock splits, reverse stock splits and
certain other events as set forth in Section 14 that occur during the Measuring
Period.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
STAG Industrial, Inc.
By:                         


Date:                         


The undersigned hereby acknowledges that he or she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares and/or Restricted Shares or the
Company.
WITNESS:    GRANTEE
                                




Date:                         


Enclosure: STAG Industrial, Inc. 2011 Equity Incentive Plan, as amended












